 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6
     UNITED STATES OF AMERICA,                   )   No. CR18-5044 RAJ
 7                                               )
                    Plaintiff,                   )
 8                                               )   ORDER GRANTING UNOPPOSED
               v.                                )   MOTION FOR TEMPORARY
 9                                               )   MODIFICATION OF APPEARANCE
     KAYLA ANN JENSEN,                           )   BOND
10                                               )
                    Defendant.                   )
11
12
            THIS MATTER has come before the undersigned on the unopposed emergency
13
     motion of the defendant for temporary modification of her appearance bond in order to
14
     allow Ms. Jensen to travel to Oregon to visit her aunt in hospice care, from June 7,
15
     2019, to June 10, 2019. The Court has considered the motion and records in this case
16
     and it is now therefore
17
            ORDERED that the Defendant Kayla Jensen’s Motion (Dkt. #110) is
18
     GRANTED. Kayla Jensen’s Appearance Bond is temporarily modified to allow Ms.
19
     Jensen to travel to Oregon between June 7, 2019, to June 10, 2019, as specified in the
20
     motion. All other conditions of Ms. Jensen’s Appearance Bond shall remain in effect.
21
            DATED this 5th day of June, 2019.
22
23                                                    A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25
26

       ORDER GRANTING MOTION FOR                                FEDERAL PUBLIC DEFENDER
       TEMPORARY MODIFICATION OF                                     1331 Broadway, Suite 400
       APPEARANCE BOND                                                     Tacoma, WA 98402
       (US v. Jensen, CR18-5044RAJ) - 1                                        (253) 593-6710
